DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim does not fall within at least one of the four categories of patent eligible subject matter because it recites a computer program. Computer programs per se to not fit within recognized categories of statutory subject matter. See MPEP 2106(I). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 12-14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chari et al. (U.S. Patent Publication 2017/0140382), hereinafter Chari.
Regarding claim 1, Chari teaches 
Apparatus (Fig. 1, 104; i.e. server) for identifying a message (i.e. fraudulent financial transaction) of interest exchanged between nodes (i.e. financial accounts) in a network, (i.e. network of financial accounts) the apparatus comprising circuitry configured to: ([0031]; [0033])
receive information (i.e. transaction log data) of nodes (i.e. financial accounts) in a network, (i.e. network of financial accounts) the information including at least a unique identifier (i.e. identification of a source account and identification of a destination account) of each node; ([0033], lines 11-16; [0042], lines 1-7;  [0063], lines 1-22)
receive information (i.e. transaction log data) of messages (i.e. financial transactions/messages are inherently transferred between accounts to transfer money) which have been exchanged between the nodes, (i.e. financial accounts) the information comprising at least the unique identifier (i.e. identification of the financial account) of the nodes related to each exchange of messages; ([0092], lines 1-4; [0033], lines 11-16; [0034]; [0063])
for each node, transform the information of messages which have been exchanged into an individual set of interactions (i.e. vertex of source account, vertex of destination account, and edges between) comprising the unique identifiers of nodes the node has exchanged messages with; ([0092], lines 1-4; [0067]; [0069]; [0084]; [0085]; Fig. 3)
determine a level of mutual interaction (i.e. vertex link prediction) between nodes in the network using the individual set of interactions of each node, ([0069]; [0075]) wherein a first node has a mutual interaction with a second node when the unique identifier of the second node is contained in the individual set of interactions of the first node ([0075]; [0076]) and/or the unique identifier of a third node is contained in the individual set of interactions of each of the first and second node; and 
identify a message (i.e. financial transaction) as a message of interest (fraudulent) when the message is exchanged between nodes having a level of mutual interaction below a predetermined threshold. ([0069], lines 17-25) 

Regarding claim 2, Chari teaches
The apparatus according to Claim 1, wherein the nodes are accounts and wherein the apparatus is configured to receive information (i.e. transaction log data) including an account number and/or sort code as the unique identifier of each node. ([0063]; [0085]; Fig. 3)

Regarding claim 3, Chari teaches
The apparatus according to Claim 1, wherein the apparatus is configured to receive information (i.e. transaction log data) of messages which have been exchanged between the nodes further comprising at least a time (i.e. timestamp of transaction) of each exchange of messages and/or a value (i.e. transaction amount) associated with each exchange of messages. ([0063])

Regarding claim 4, Chari teaches
The apparatus according to Claim 1, wherein the level of mutual interaction between a first and second node in the network increases as the number of mutual interactions the first node has with the second node increases. ([0075]; [0076])

Regarding claim 5, Chari teaches
The apparatus according to Claim 1, wherein the apparatus is further configured to generate an indication (i.e. notification to owner of source account) that a message (i.e. financial transaction) has been identified as a message of interest. (i.e. fraudulent) ([0047]; [0094])

Regarding claim 12, Chari teaches
The apparatus according to Claim 1, wherein a new exchange of messages between nodes is blocked when the message is exchanged between nodes having a level of mutual interaction below a predetermined threshold.  ([0069], lines 13-25; [0047], lines 1-10) 

Regarding claim 13, Chari teaches
The apparatus according to Claim 1, wherein the nodes are accounts and wherein an exchange of messages includes a transaction transferring funds into or out of the account. ([0063]; [0085]; Fig. 3)

Regarding claim 14,  this method claim comprises limitations substantially the same as those detailed in claim 1 above and is accordingly rejected on the same basis.

Regarding claim 18, this product claim comprises limitations substantially the same as those detailed in claim 1 above and is accordingly rejected on the same basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chari in view of Kursun (U.S. Patent Publication 2020/0167787).
Regarding claim 6, Chari shows all of the features with respect to claim 5 as outlined above. However, Chari fails to explicitly show
The apparatus according to Claim 5, wherein the indication that the message has been identified as a message of interest includes at least one of information regarding the message, the nodes between which the message was exchanged, and/or the level of mutual interaction.
Kursun shows
wherein the indication (i.e. display of graph showing nodes and edges) that the message has been identified as a message of interest includes at least one of information (i.e. color of the edge identifies the confidence score of the message/transaction) regarding the message, the nodes (i.e. graph displays nodes/accounts) between which the message was exchanged, and/or the level of mutual interaction (i.e. color of edge identifies the confidence score/level of mutual interaction). ([0125]; [0130])
Kursun and Chari are considered analogous art because they involve analyzing financial transactions between accounts in order to identify fraudulent transactions. Chari shows that a graph of transactions between accounts may be generated that includes edges for each transaction. Kursun shows that such a graph may be presented to a user with indications of the potentially fraudulent transactions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chari to incorporate the teachings of Kursun wherein the indication that the message has been identified as a message of interest includes at least one of information regarding the message, the nodes between which the message was exchanged, and/or the level of mutual interaction. Doing so provides a user with a visual indication of the potentially fraudulent transactions.

Regarding claim 7, Chari shows all of the features with respect to claim 1 as outlined above. However, Chari fails to show
The apparatus according to Claim 1, wherein the apparatus is configured to determine a level of mutual interaction between nodes in the network using the individual set of interactions of each node, wherein the first node has a mutual interaction with the second node when the unique identifier of a fourth node is contained in the individual set of interactions of the first node, a fifth node is contained in the individual set of interactions of the second node, and the unique identifier of the fifth node is contained in the individual set of interactions of the fourth node. 
Kursun shows
wherein the apparatus is configured to determine a level of mutual interaction ([0105]; i.e. confidence value) between nodes (i.e. accounts) in the network (i.e. network of financial accounts) using the individual set of interactions (i.e. edges) of each node, wherein the first node has a mutual interaction with the second node when the unique identifier of a fourth node is contained in the individual set of interactions of the first node, a fifth node is contained in the individual set of interactions of the second node, and the unique identifier of the fifth node is contained in the individual set of interactions of the fourth node. ([0097-0099]; i.e. The confidence value for an edge between two accounts may be based on transactions/interactions received via multiple degrees of separation or through multiple accounts/nodes.)
Kursun and Chari are considered analogous art because they involve analyzing financial transactions between accounts in order to identify fraudulent transactions. Chari shows that a graph of transactions between accounts may be generated that includes edges for each transaction. Kursun shows that such a graph may include transactions that transfer through multiple accounts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chari to incorporate the teachings of Kursun wherein the apparatus is configured to determine a level of mutual interaction between nodes in the network using the individual set of interactions of each node, wherein the first node has a mutual interaction with the second node when the unique identifier of a fourth node is contained in the individual set of interactions of the first node, a fifth node is contained in the individual set of interactions of the second node, and the unique identifier of the fifth node is contained in the individual set of interactions of the fourth node. Doing so provides for analyzing edges that do not have previous direct connections.

Regarding claim 8, Chari shows all of the features with respect to claim 1 as outlined above. However, Chari fails to explicitly show
The apparatus according to Claim 1, wherein a weighting is applied to each mutual interaction between the first and second node in accordance with a property of the interaction.
Kursun shows
wherein a weighting is applied to each mutual interaction (i.e. transaction/edge) between the first and second node in accordance with a property (i.e. time) of the interaction. ([0087]; i.e. Transactions/mutual interactions from only a specific of period of time are included as edges in the graph, thereby giving weight to the time of the interaction.)
Kursun and Chari are considered analogous art because they involve analyzing financial transactions between accounts in order to identify fraudulent transactions. Chari shows that a graph of transactions between accounts may be generated that includes edges for each transaction. Kursun shows that such edges may only include transactions for certain time periods. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chari to incorporate the teachings of Kursun wherein a weighting is applied to each mutual interaction between the first and second node in accordance with a property of the interaction. Doing so may more accurately identify when transactions are fraudulent.

Regarding claim 9, Chari in view of Kursun shows all of the features with respect to claim 8 as outlined above. Chari in view of Kursun further shows 
The apparatus according to Claim 8, wherein a property of the interaction includes at least a time of the interaction; (Kursun: [0087]; [0088], lines 1-5) a strength of the interaction and/or a degree of the interaction.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chari to incorporate the teachings of Kursun wherein a property of the interaction includes at least a time of the interaction for the same motivation as detailed in claim 8.

Regarding claim 15, Chari shows all of the features with respect to claim 14 as outlined above. Chari further shows
The method according to claim 14, wherein the method includes generating an indication (i.e. notification to owner of source account) that a message (i.e. financial transaction) has been identified as a message of interest, (i.e. fraudulent) ([0047]; [0094]) and 
However, Chari fails to show
wherein the indication that the message has been identified as a message of interest includes at least one of information regarding the message, the nodes between which the message was exchanged, and/or the level of mutual interaction.  
Kursun shows
wherein the indication (i.e. display of graph showing nodes and edges) that the message has been identified as a message of interest includes at least one of information (i.e. color of the edge identifies the confidence score of the message/transaction) regarding the message, the nodes (i.e. graph displays nodes/accounts) between which the message was exchanged, and/or the level of mutual interaction.  (i.e. color of edge identifies the confidence score/level of mutual interaction). ([0125]; [0130])
Kursun and Chari are considered analogous art because they involve analyzing financial transactions between accounts in order to identify fraudulent transactions. Chari shows that a graph of transactions between accounts may be generated that includes edges for each transaction. Kursun shows that such a graph may be presented to a user with indications of the potentially fraudulent transactions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chari to incorporate the teachings of Kursun wherein the indication that the message has been identified as a message of interest includes at least one of information regarding the message, the nodes between which the message was exchanged, and/or the level of mutual interaction. Doing so provides a user with a visual indication of the potentially fraudulent transactions.

Regarding claim 16, Chari shows all of the features of claim 14 as detailed above. However, Chari fails to explicitly show
The method according to claim 14, wherein a weighting is applied to each mutual interaction between the first and second node in accordance with a property of the interaction, and wherein a property of the interaction includes at least a time of the interaction; a strength of the interaction and/or a degree of the interaction.  
Kursun shows
wherein a weighting is applied to each mutual interaction (i.e. transaction/edge) between the first and second node in accordance with a property (i.e. time) of the interaction. ([0087]; i.e. Transactions/mutual interactions from only a specific of period of time are included as edges in the graph, thereby giving weight to the time of the interaction.) and wherein a property of the interaction includes at least a time of the interaction; ([0087]; [0088], lines 1-5) a strength of the interaction and/or a degree of the interaction.  
Kursun and Chari are considered analogous art because they involve analyzing financial transactions between accounts in order to identify fraudulent transactions. Chari shows that a graph of transactions between accounts may be generated that includes edges for each transaction. Kursun shows that such edges may only include transactions for certain time periods. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chari to incorporate the teachings of Kursun wherein a weighting is applied to each mutual interaction between the first and second node in accordance with a property of the interaction, and wherein a property of the interaction includes at least a time of the interaction; a strength of the interaction and/or a degree of the interaction. Doing so may more accurately identify when transactions are fraudulent.

Regarding claim 19, this product claim comprises limitations substantially the same as those detailed in claim 15 above and is accordingly rejected on the same basis.

Regarding claim 20, this product claim comprises limitations substantially the same as those detailed in claim 16 above and is accordingly rejected on the same basis.

Claims 10, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chari in view of Duncan (U.S. Patent Publication 2014/0230033).
Regarding claim 10, Chari shows all of the features with respect to claim 1 as outlined above. However, Chari fails to show
The apparatus according to Claim 1, wherein the predetermined threshold is adjusted in accordance with a property of the message which is being identified.  
Duncan shows
wherein the predetermined threshold (i.e. variable risk threshold) is adjusted in accordance with a property (i.e. high monetary value of a transaction) of the message (i.e. financial transaction) which is being identified.  ([0052])
Duncan and Chari are considered analogous art because they involve identifying fraudulent transactions. Chari shows comparing a vertex link predication or fraud predication to thresholds. Duncan shows that such thresholds may be variable based on the monetary value of the transaction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chari to incorporate the teachings of Duncan wherein the predetermined threshold is adjusted in accordance with a property of the message which is being identified. Doing so provides that thresholds that may more accurately identify when transactions are fraudulent.

Regarding claim 11, Chari in view of Duncan shows all of the features with respect to claim 10 as outlined above. Chari in view of Duncan further shows
The apparatus according to Claim 10, wherein the predetermined threshold is increased in accordance with a value associated with the message.  (Duncan: [0052], lines 18-24)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chari to incorporate the teachings of Duncan wherein the predetermined threshold is increased in accordance with a value associated with the message for the same motivation as detailed in claim 10.

Regarding claim 17, Chari shows all of the features with respect to claim 14 as detailed above. However, Chari fails to show
The method according to claim 14, wherein the predetermined threshold is adjusted in accordance with a property of the message which is being identified, and wherein the predetermined threshold is increased in accordance with a value associated with the message. 
Duncan shows
wherein the predetermined threshold (i.e. variable risk threshold) is adjusted in accordance with a property (i.e. high monetary value of a transaction) of the message (i.e. financial transaction) which is being identified.  ([0052]) and wherein the predetermined threshold is increased in accordance with a value associated with the message.  ([0052], lines 18-24)
Duncan and Chari are considered analogous art because they involve identifying fraudulent transactions. Chari shows comparing a vertex link predication or fraud predication to thresholds. Duncan shows that such thresholds may be variable based on the monetary value of the transaction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chari to incorporate the teachings of Duncan wherein the predetermined threshold is adjusted in accordance with a property of the message which is being identified, and wherein the predetermined threshold is increased in accordance with a value associated with the message.  Doing so provides that thresholds that may more accurately identify when transactions are fraudulent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Groarke et al. (U.S. Patent Publication 2020/0034844) – Identifying fraudulent transactions based on previous transactions between sender and recipient.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451